     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 1 of 21 Page ID #:275



 1     Douglas A. Gravelle (SBN 166110)
       Hinson Gravelle & Adair LLP
 2     28470 Avenue Stanford, Suite 350
       Valencia, CA 91355
 3     Telephone: 661-294-0116
       Facsimile: 661-294-0134
 4     gravelle@hinsongravelle.com
 5     Attorneys for Defendants Thrifty Oil Co.
       and Tesoro Refining & Marketing Company
 6     LLC (incorrectly identified as the non-existent
       legal entity “USA Gas” in the Complaint)
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11
       JAMES RUTHERFORD, an individual, )         Case # 2:19-cv-01448-JAK-FFMx
                                              )
12                                            )   NOTICE OF MOTION AND
                    Plaintiffs,               )   MOTION TO STRIKE PORTION
13                                            )   OF PLAINTIFF’S FIRST
             vs.                              )   AMENDED COMPLAINT;
14                                            )   DECLARATION OF DOUGLAS
       USA GAS, a business of unknown         )   GRAVELLE IN SUPPORT
       form; THRIFTY OIL CO., a California ))     THEREOF
15

16     corporation; and DOES 1-10, inclusive, )   Hearing Date: March 16, 2020
                                              )   Hearing Time: 8:30 a.m.
17                                            )   Dept.: 10B
                    Defendants.               )   Judge: Hon. John A. Kronstadt
18                                            )
                                              )
19                                            )
20

21
                   TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR

22
       EACH PARTY IN THIS ACTION:

23
                   YOU ARE HEREBY NOTIFIED THAT on March 16, 2020 at 8:30

24
       a.m. in Courtroom 10B of this Court, located at 350 West 1st Street, Los Angeles,

25
       California, defendants Thrifty Oil Co. and Tesoro Refining & Marketing Company

26
       LLC (collectively, “Defendants”) will move this Court for an order striking

27
       footnote 1 (and Exhibit A referenced in footnote 1 on page 4) from Plaintiff James

28
       Rutherford’s (“Plaintiff”) First Amended Complaint (“FAC”) under Rule 12(f) of
       the Federal Rules of Civil Procedure. This Motion is made upon the basis that the
                                              i
                           Notice of Motion and Motion to Strike
                                (2:19-cv-01448-JAK-FFM)
     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 2 of 21 Page ID #:276



 1
       “CASp Inspection” report (identified in footnote 1 as Exhibit A to the FAC - but
 2
       not actually attached thereto) is (a) redundant of many of the allegations in the
 3
       body of the FAC, and (b) not a legally-operable written instrument that can be
 4
       attached to the FAC under F.R.C.P. 10(c) and hence is immaterial.
 5
                    This Motion will be based upon this Notice of Motion and Motion, the
 6
       following Memorandum of Points and Authorities, the Declaration of Douglas
 7
       Gravelle filed and served concurrently herewith, the complete files and records in
 8
       this case, and any other evidence and argument as may be presented at the hearing.
 9
                    This Motion is made following the conference of counsel pursuant to
10
       Local Rule 7-3 which took place on November 22, 2019.
11
       Dated: December 2, 2019                       Hinson Gravelle & Adair LLP
12
                                                     s/ Douglas Gravelle
13                                                   Douglas A. Gravelle, Attorneys for
                                                     Thrifty Oil Co. and Tesoro Refining
                                                     & Marketing Company LLC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               ii
                            Notice of Motion and Motion to Strike
                                 (2:19-cv-01448-JAK-FFM)
     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 3 of 21 Page ID #:277



 1
                     MEMORANDUM OF POINTS AND AUTHORITIES
 2
       I.      Background
                     This case concerns alleged violations of the Americans with
 3


       Disabilities Act (“ADA”) at a USA-branded service station located at 401 East 6th
 4


       Street, Beaumont, California (“Property”). Plaintiff’s Complaint was filed on
 5


       December 20, 2018. In his Complaint, Plaintiff alleged five (5) accessibility
 6


       barriers. See Complaint (Docket Entry #1, ¶15).
 7


                     Plaintiff thereafter filed a motion for leave to file a First Amended
 8


       Complaint (“FAC”). The FAC alleges additional accessibility barriers based upon
 9


       a May 8, 2019 inspection of the Property by Plaintiff’s putative expert. Despite
10


       finding “the actions by Plaintiffs’ counsel in connection with the Motion [for
11


       Leave] were not exemplary”, the Court granted Plaintiff’s Motion for Leave. See
12


       Order (Docket Entry #33). Plaintiff then filed his FAC on November 18, 2019. See
13


       First Amended Complaint (Docket Entry #34). A true and correct copy of the FAC
14


       is attached as Exhibit A for the Court’s convenience. Gravelle Decl., ¶4.
15


                     In footnote 1 of the FAC, Plaintiff refers to a May 8, 2019 CASp
16


       Inspection report 1 that is purportedly attached to the FAC as Exhibit A.
17


       Unfortunately, Exhibit A is not even attached to the FAC. We assume, however,
18


       that this is a reference to a May 8, 2019 CASp-inspection report of the Property
19


       prepared by Plaintiff’s purported expert that consists of at least 63 pages and 239
20


       photographs and which was previously provided to Defendants’ counsel separate
21


       from the FAC. Gravelle Decl., ¶5.
22


                     On November 21, 2019, Defendants’ counsel e-mailed a letter to
23


       Plaintiff’s counsel requesting footnote 1 be deleted from the FAC; a copy of that
24


       letter is attached hereto as Exhibit B. Gravelle Decl., ¶6. On November 22, 2019,
25


       counsel for Plaintiff and Defendants spoke via telephone regarding the same.
26


       Gravelle Decl., ¶7. Today, December 2, 2019, is the deadline for Defendants to
27

28
       1
           CASp means Certified Access Specialist.

                                                1
                Notice of Motion and Motion to Strike (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 4 of 21 Page ID #:278



 1
       file a response to the FAC, and since Plaintiff has not advised it will file a Second
 2
       Amended Complaint sans footnote 1, Defendants hereby file this Motion to Strike.
 3
                    Neither footnote 1 (nor any reference to Exhibit A) was in the original
 4
       Complaint (rather, both appeared for the first time in the FAC) and hence this
 5
       Motion could not have been filed in response to the original Complaint. Gravelle
 6
       Decl., ¶8.
 7
       II.   Argument
 8
                    Under Rule 12(f) of the Federal Rules of Civil Procedure, a party may
 9
       move to strike, inter alia, any redundant or immaterial matter from a pleading.
10
       Furthermore, under Rule 10(c) of the Federal Rules of Civil Procedure, only
11
       written instruments may be attached the Complaint. Hence, the Court may strike,
12
       pursuant to Rule 12(f), any document improperly attached to a Complaint. See,
13
       e.g., Nkemakolam v. St. John’s Military School, 876 F. Supp. 2d 1240, 1246-47 (D.
14
       KS 2012); see also Hahn v. City of Carlsbad, 2016 U.S. Dist. LEXIS 80108 *11-
15
       12 (S.D. Cal. 2016).
16
                    As an initial matter, we note two things. First, Exhibit A is actually
17
       not attached to the FAC. However, as noted above, we presume Exhibit A is a
18
       CASp Inspection report dated May 8, 2019 that Plaintiff’s counsel previously
19
       provided to Defendants’ counsel that includes, inter alia, at least 63 pages and 239
20
       photographs. Second, footnote 1 vaguely states “[s]ee attached as Exhibit A the
21
       ‘CASp Inspection’”, so Defendants are not even clear whether Exhibit A is
22
       intended to be incorporated into the FAC. Accordingly, footnote 1 renders the
23
       FAC so vague and ambiguous that Defendants cannot reasonably respond to it. See
24
       Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“mere mention
25
       of the existence of a document is insufficient to incorporate the contents of a
26
       document”); Shelter Mutual Ins. Co. v. Public Water Supply Dist. No. 7, 747 F.2d
27
       1195, 1198 (8th Cir. 1984) (to be incorporated, the document must be attached to
28
       the pleading; merely referring to the document is insufficient). But the remedy for


                                              2
              Notice of Motion and Motion to Strike (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 5 of 21 Page ID #:279



 1
       this ambiguity is not a more definitive statement, since a more definitive statement
 2
       will presumably still result in an improperly-attached document; rather, the
 3
       appropriate remedy is – as discussed below – the striking of all of footnote 1
 4
       (including its reference to Exhibit A).
 5
                    Here, the CASp Inspection report (which is presumably Exhibit A to
 6
       the FAC) is a litigation report prepared by Plaintiff’s putative expert and is not a
 7
       legally-operable written instrument. As such, it should not be attached to the FAC.
 8
       Dichter-Mad Family Partners, LLP v. United States, 707 F. Supp. 2d 1016, 1019
 9
       (C.D. Cal. 2010) (FRCP 10(c) only permits the incorporation of a legally-operable
10
       written instrument such as a contract, check, letter or affidavit); Trombley
11
       Enterprises, LLC v. Sauer, Inc., 2018 U.S. Dist. LEXIS 159410 *6 (N.D. Cal.)
12
       (striking document created for purposes of litigation from Complaint under FRCP
13
       10(c)); see also Hahn, 2016 U.S. Dist. LEXIS at *11-12 (holding a video was not a
14
       written instrument under Rule 10(c); Nkemakolan, 876 F. Supp. 2d at 1246-47
15
       (holding photographs are not written instruments under Rule 10(c)).
16
                    Furthermore, granting the Motion will not prejudice Plaintiff, as the
17
       FAC already includes (in paragraph 15 of the FAC) additional barrier allegations
18
       based upon Plaintiff’s purported expert’s May 8, 2019 inspection of the Property.
19
       On the other hand, Defendants will be significantly prejudiced by allowing a 63-
20
       page, expert-written report prepared solely for litigation purposes to be attached to
21
       the FAC in that, inter alia, Defendants will need to respond in their Answers to
22
       each and every depiction, photograph (of which there are at least 239), and
23
       redundant statement in the report.
24
                    Lastly, by striking footnote 1, the Court will also be addressing (and
25
       resolving) the ambiguity about whether Plaintiff even intended to incorporate the
26
       CASP Inspection report into the FAC by reference, and if such ambiguity is not
27
       resolved, it will prejudice Defendants in answering the FAC.
28




                                              3
              Notice of Motion and Motion to Strike (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 6 of 21 Page ID #:280



 1
       III.   Conclusion
 2
                    Since no Exhibit A is actually attached to the FAC, and since what
 3
       is believed to be Exhibit A to the FAC is a report prepared by Plaintiff’s expert
 4
       during this litigation that consists of at least 63 pages with at least 239
 5
       photographs (and is not a legally-operable written instrument), the Court should
 6
       grant this Motion and strike all of footnote 1 (including its reference to Exhibit
 7
       A) from the FAC.
 8
       Dated: December 2, 2019                         Hinson Gravelle & Adair LLP
 9
                                                       s/ Douglas Gravelle
10
                                                       Douglas A. Gravelle, Attorneys for
11                                                     Thrifty Oil Co. and Tesoro Refining
12
                                                       & Marketing Company LLC

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               4
               Notice of Motion and Motion to Strike (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 7 of 21 Page ID #:281



 1
                                Declaration of Douglas Gravelle
 2
                    I, Douglas Gravelle, declare:
 3
                    1.     I have personal knowledge of the following facts, and if called
 4
       as a witness, I could and would testify competently thereto.
 5
                    2.     I am an attorney and partner of Hinson Gravelle & Adair LLP,
 6
       counsel for defendants Thrifty Oil Co. and Tesoro Refining & Marketing Company
 7
       LLC (collectively “Defendants”) in this case.
 8
                    3.     I am providing this declaration in support of Defendants’
 9
       Motion to Strike in this case.
10
                    4.     Attached hereto as Exhibit A is a true and correct copy of
11
       Plaintiff’s First Amended Complaint (“FAC”) (Docket Entry #34).
12
                    5.     I have been provided by Plaintiff’s counsel with a CASp-
13
       inspection report of 401 E. 6th Street, Beaumont, California (“Property”) dated
14
       May 8, 2019 and prepared by Plaintiff’s putative expert, which report consists of at
15
       least 63 pages and 239 photographs.
16
                    6.     Attached hereto as Exhibit B is a letter I e-mailed to Plaintiff’s
17
       counsel on November 21, 2019 requesting footnote 1 be deleted from the FAC.
18
                    7.     On November 22, 2019, I spoke via telephone with Craig Cote
19
       (counsel for Plaintiff) regarding my request that footnote 1 be deleted from the
20
       FAC.
21
                    8.     Neither footnote 1 (nor any reference to Exhibit A) was in the
22
       original Complaint (rather, both appeared for the first time in the FAC).
23
                    I declare under penalty of perjury under the laws of the United States
24
       of America that the foregoing is true and correct and that this Declaration was
25
       executed on December 2, 2019 in Honolulu, Hawaii.
26

27                                                    s/ Douglas Gravelle
                                                      Douglas Gravelle
28




                                              1
              Notice of Motion and Motion to Strike (2:19-cv-01448-JAK-FFMx)
Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 8 of 21 Page ID #:282




                                   Exhibit A
     Case 2:19-cv-01448-JAK-FFM Document 36
                                         34 Filed 12/02/19
                                                  11/18/19 Page 9
                                                                1 of 21
                                                                     10 Page ID #:283
                                                                                #:265


 1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       MANNING LAW, APC
 2     20062 S.W. Birch Street, Suite 200
 3     Newport Beach, CA 92660
       Office: (949) 200-8755
 4     DisabilityRights@manninglawoffice.com
 5

 6

 7     Attorney for Plaintiff: JAMES RUTHERFORD
 8

 9                             UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
11

12     JAMES RUTHERFORD, an                     Case No. 2:19-cv-01448-JAK-FFM
13     individual,                              First Amended Complaint For
14                Plaintiff,                    Damages And Injunctive Relief For:

15     v.                                        1. VIOLATIONS OF THE
16                                                  AMERICANS WITH DISABILITIES
                                                    ACT OF 1990, 42 U.S.C. §12181 et
17     USA GAS, a business of unknown               seq. as amended by the ADA
18     form; THRIFTY OIL CO., a                     Amendments Act of 2008 (P.L. 110-
       California corporation; and DOES 1-          325).
19     10, inclusive,
20                                               2. VIOLATIONS OF THE UNRUH
                       Defendants.                  CIVIL RIGHTS ACT, CALIFORNIA
21                                                  CIVIL CODE § 51 et seq.
22

23           Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
24     USA GAS, a business of unknown form; THRIFTY OIL CO., a California
25     corporation; and DOES 1-10 (“Defendants”) and alleges as follows:
26                                           PARTIES:
27
             1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
28
       in performing one or more major life activities, including but not limited to:
                                                  1
                                   FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page10
                                                                2 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:266
                                                                               #:284


 1     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 2
       objects. As a result of these disabilities, Plaintiff relies upon mobility devices,
 3
       including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 4

 5     qualifies as a member of a protected class under the Americans with Disabilities Act,

 6     42 U.S.C. §12102(2) (“ADA”) and the regulations implementing the ADA set forth
 7     at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
 8
       and prior to instituting this action, Plaintiff suffered from a “qualified disability”
 9
       under the ADA, including those set forth in this paragraph. Plaintiff is also the
10

11     holder of a Disabled Person Parking Placard.

12             2.   Defendant THRIFTY OIL CO., a California corporation;, owned the

13     property located at 401 E 6th Street, Beaumont, California 92223 (“Property”) on

14     January 18, 2018 and May 17, 2018.

15             3.   Defendant THRIFTY OIL CO., a California corporation, owns the

16     Property currently.

17             4.   USA GAS, a business entity form unknown, owned, operated and

18     controlled the business of USA GAS (“Business”) on January 18, 2018 and May 17,

19     2018.

20             5.   USA GAS, a business entity form unknown, owns, operates and

21     controls the Business currently.

22             6.   Plaintiff does not know the true names of Defendants, their business

23     capacities, their ownership connection to the Property and Business, or their relative

24     responsibilities in causing the access violations herein complained of, and alleges a

25     joint venture and common enterprise by all such Defendants. Plaintiff is informed

26     and believes that each of the Defendants herein, including Does 1 through 10,

27     inclusive, is responsible in some capacity for the events herein alleged, or is a

28     necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
                                                   2
                                      FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page11
                                                                3 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:267
                                                                               #:285


 1     when the true names, capacities, connections, and responsibilities of the Defendants
 2     and Does 1 through 10, inclusive, are ascertained.
 3                                 JURISDICTION AND VENUE
 4            7.     This Court has subject matter jurisdiction over this action pursuant
 5     to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 6            8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 7     claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 8     California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 9     federal ADA claims in that they have the same nucleus of operative facts and
10     arising out of the same transactions, they form part of the same case or controversy
11     under Article III of the United States Constitution.
12            9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
13     Property which is the subject of this action is located in this district and because
14     Plaintiff’s causes of action arose in this district.
15                                  FACTUAL ALLEGATIONS
16            10.    Plaintiff went to the Business on or about January 18, 2018 and May
17     17, 2018 for the dual purpose of purchasing gasoline for his vehicle and to confirm
18     that this public place of accommodation is accessible to persons with disabilities
19     within the meaning of federal and state law.
20            11.    The Business, including the Property, is a facility open to the public, a
21     place of public accommodation, and a business establishment.
22            12.    Parking spaces are some of the facilities, privileges, and advantages
23     reserved by Defendants to persons patronizing the Business and Property.
24            13.    Unfortunately, although parking spaces were some of the facilities
25     reserved for patrons, there were barriers for persons with disabilities that cause the
26     named facilities to fail as to compliance with the Americans with Disability Act
27     Accessibility Guidelines (“ADAAG”) on or around January 18, 2018 and May 17,
28     2018, or at any time thereafter up to and including, the date of the filing of this First
                                                    3
                                      FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page12
                                                                4 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:268
                                                                               #:286


 1     Amended Complaint.
 2             14.      At each time, instead of having architectural barrier free facilities for
 3     patrons with disabilities, Plaintiff experienced the following at the Business and
 4     Property: parking spaces and access aisles serving them shall comply with 302.
 5     Access aisles shall be at the same level as the parking spaces they serve. Changes in
 6     level are not permitted; there is no accessible route connecting the parking to the
 7     main entrance or elements within the facility as required by Section 206.2.2 which
 8     requires that at least one accessible route shall connect accessible buildings,
 9     accessible facilities, accessible elements, and accessible spaces that are on the same
10     site; and, the sales counter does not provide for accessibility as required by Section
11     904.4.1 for either a parallel or forward approach. The accessible portion of the
12     counter top shall extend the same depth as the sales or service counter top per
13     Section 904.4.
14             15.      On May 8, 2019, a Certified Access Specialist (“CASp”) inspected the
15     Subject Property and identified the following barriers at the Business and Property1:
16     the accessible parking space at the west side of the Property contains an uneven
17     surface with slopes measuring between 3.8% and 5.0% (Section 502.4); the slope at
18     the accessible parking at the west side of the store contains an uneven surface with
19     slopes measuring between 2.5% and 4.4% (Section 502.4); the accessible parking
20     space at the west side of the measures 210 ½” in length, serving a 271” long access
21     aisle, which does not extend the full required length (Section 502.1; 502.2; 502.3.1);
22     there is a cross slope on the accessible route from the accessible parking area on the
23     west side of the store to the main entrance of the Business that measures between 2.2
24     and 3.0%, exceeding the maximum allowed (Section 403.3); and the van accessible
25     space at the east side of the store does not have accessible signage posted at the head
26     of the space (Section 502.6).
27             16.      Plaintiff is informed and believes and thereon alleges that, currently,
28     1
        See attached as Exhibit A the “CASp Inspection” prepared for the Subject Property by Kenneth Arrington, dated
       May 8, 2019.
                                                              4
                                              FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page13
                                                                5 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:269
                                                                               #:287


 1     there are no compliant, accessible Business facilities designed, reserved and
 2     available to persons with disabilities at the Business in addition to that alleged supra.
 3            17.   Plaintiff is informed and believes and thereon alleges that Defendants
 4     had no policy or plan in place to make sure that the parking spaces were compliant
 5     for persons with disabilities and remained compliant prior to January 18, 2018 and
 6     May 17, 2018.
 7            18.   Plaintiff is informed and believes and thereon alleges Defendants have
 8     no policy or plan in place to make sure that the complaints of violations alleged
 9     above are available to persons with disabilities and remain compliant currently.
10            19.   Plaintiff personally encountered above alleged barriers when attempting
11     to access the Business and Property. The presence of these barriers related to
12     Plaintiff’s disability denies Plaintiff his right to enjoy accessible conditions at public
13     place of accommodation and invades legally cognizable interests created under the
14     ADA.
15            20.   The conditions identified supra in paragraphs 14 and 15 are necessarily
16     related to Plaintiff’s legally recognized disability in that Plaintiff is substantially
17     limited in the major life activities of walking, standing, ambulating, sitting, and
18     grasping objects and is the holder of a disabled parking placard and because the
19     enumerated conditions relate to the use of the accessible parking, relate to the slope
20     and condition of the accessible parking and accessible path to the accessible
21     entrance, relate to the width of the accessible path to the accessible entrance, and
22     relate to the safety of the accessible path to the accessible entrance.
23            21.   As an individual with a mobility disability who at times relies upon a
24     wheelchair and other mobility devices, Plaintiff has a keen interest in whether public
25     accommodations have architectural barriers that impede full accessibility to those
26     accommodations by individuals with mobility impairments.
27            22.   Plaintiff is being deterred from patronizing the Business and its
28     accommodations on particular occasions, but intends to return to the Business for the
                                                  5
                                     FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page14
                                                                6 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:270
                                                                               #:288


 1     dual purpose of availing himself of the goods and services offered to the public and
 2     to ensure that the Business ceases evading its responsibilities under federal and state
 3     law.
 4            23.      As a result of his difficulty experienced because of the inaccessible
 5     condition of the facilities of the Business, Plaintiff was denied full and equal access
 6     to the Business and Property.
 7            24.      Upon being informed that the public place of accommodation has
 8     become fully and equally accessible, he will return within 45 days as a “tester” for
 9     the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
10     Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
11            25.      The Defendants have failed to maintain in working and useable
12     conditions those features required to provide ready access to persons with
13     disabilities.
14            26.      The violations identified above are easily removed without much
15     difficulty or expense. They are the types of barriers identified by the Department of
16     Justice as presumably readily achievable to remove and, in fact, these barriers are
17     readily achievable to remove. Moreover, there are numerous alternative
18     accommodations that could be made to provide a greater level of access if complete
19     removal were not achievable.
20            27.      Given the obvious and blatant violation alleged hereinabove, the
21     Defendants are on notice that Plaintiff seeks to have all barriers related to their
22     disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
23     that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
24     that relate to his disability removed regardless of whether he personally encountered
25     them).
26            28.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
27     alleges, on information and belief, that the failure to remove these barriers was
28     intentional because: (1) these particular barriers are intuitive and obvious; (2) the
                                                    6
                                       FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page15
                                                                7 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:271
                                                                               #:289


 1     defendants exercised control and dominion over the conditions at this location, and
 2     therefore, (3) the lack of accessible facilities was not an accident because had the
 3     defendants intended any other configuration, they had the means and ability to make
 4     the change.
 5           29.     Without injunctive relief,Plaintiff will continue to be unable to fully
 6     access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 7                                 FIRST CAUSE OF ACTION
 8      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 9        42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
10                                          (P.L. 110-325)
11           30.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
12     above and each and every other paragraph in this First Amended Complaint
13     necessary or helpful to state this cause of action as though fully set forth herein.
14           31.     Under the ADA, it is an act of discrimination to fail to ensure that the
15     privileges, advantages, accommodations, facilities, goods, and services of any place
16     of public accommodation are offered on a full and equal basis by anyone who owns,
17     leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
18     Discrimination is defined, inter alia, as follows:
19                   a.    A failure to make reasonable modifications in policies, practices,
20                         or procedures, when such modifications are necessary to afford
21                         goods, services, facilities, privileges, advantages, or
22                         accommodations to individuals with disabilities, unless the
23                         accommodation would work a fundamental alteration of those
24                         services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25                   b.    A failure to remove architectural barriers where such removal is
26                         readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                         defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
28                         Appendix "D".
                                                  7
                                      FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page16
                                                                8 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:272
                                                                               #:290


 1                  c.     A failure to make alterations in such a manner that, to the
 2                         maximum extent feasible, the altered portions of the facility are
 3                         readily accessible to and usable by individuals with disabilities,
 4                         including individuals who use wheelchairs, or to ensure that, to
 5                         the maximum extent feasible, the path of travel to the altered area
 6                         and the bathrooms, telephones, and drinking fountains serving
 7                         the area, are readily accessible to and usable by individuals with
 8                         disabilities. 42 U.S.C. § 12183(a)(2).
 9            32.   Any business that provides parking spaces must provide accessible
10     parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
11     shall be at the same level as the parking spaces they serve. Changes in level are not
12     permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
13     all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
14     Standards § 502.4 Advisory. Specifically, built up curb ramps are not permitted to
15     project into access aisles and parking spaces. Id. No more than a 1:48 slope is
16     permitted. Standards § 502.4.
17            33.   Here, the failure to ensure that accessible facilities were available and
18     ready to be used by Plaintiff is a violation of law.
19            34.   A public accommodation must maintain in operable working condition
20     those features of its facilities and equipment that are required to be readily accessible
21     to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22            35.   Given its location and options, Plaintiff will continue to desire to
23     patronize the Business but he has been and will continue to be discriminated against
24     due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
25     barriers.
26     ////
27     ////
28     ////
                                                  8
                                     FIRST AMENDED COMPLAINT
     Case
     Case2:19-cv-01448-JAK-FFM
          2:19-cv-01448-JAK-FFM Document
                                Document36
                                         34 Filed
                                            Filed12/02/19
                                                  11/18/19 Page
                                                           Page17
                                                                9 of
                                                                  of10
                                                                     21 Page
                                                                        PageID
                                                                             ID#:273
                                                                               #:291


 1                               SECOND CAUSE OF ACTION
 2      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
 3                                       CODE § 51 et seq.
 4           36.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 5     above and each and every other paragraph in this First Amended Complaint
 6     necessary or helpful to state this cause of action as though fully set forth herein.
 7           37.    California Civil Code § 51 et seq. guarantees equal access for people
 8     with disabilities to the accommodations, advantages, facilities, privileges, and
 9     services of all business establishments of any kind whatsoever. Defendants are
10     systematically violating the UCRA, Civil Code § 51 et seq.
11           38.    Because Defendants violate Plaintiff’s rights under the ADA, they also
12     violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
13     52(a).) These violations are ongoing.
14           39.    Defendants’ actions constitute discrimination against Plaintiff on the
15     basis of their individual disabilities, in violation of the UCRA, Civil Code § 51 et
16     seq. Plaintiff is informed and believes and thereon alleges Defendants have been
17     previously put on actual notice that its premises are inaccessible to Plaintiff as above
18     alleged. Despite this knowledge, Defendants maintain the Property and Business in
19     an inaccessible form.
20                                            PRAYER
21      WHEREFORE, Plaintiff prays that this court award damages provide relief as
22     follows:
23           1.     A preliminary and permanent injunction enjoining Defendants from
24     further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
25     51 et seq. with respect to its operation of the Business and Subject Property; Note:
26     Plaintiff is not invoking section 55 of the California Civil Code and is not
27     seeking injunctive relief under the Disabled Persons Act at all.
28           2.     An award of actual damages and statutory damages of not less than
                                                  9
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-01448-JAK-FFM Document 36
                                         34 Filed 12/02/19
                                                  11/18/19 Page 18
                                                                10 of 21
                                                                      10 Page ID #:292
                                                                                 #:274


 1     $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
 2     each time he visits an establishment that contains architectural barriers that deny the
 3     Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
 4     (2005) 431 F.Supp.2d 1088, 1091.)
 5           3.     An additional award of $4,000.00 as deterrence damages for each
 6     violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7     LEXIS 150740 (USDC Cal, E.D. 2016);
 8           4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9     pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
10                                DEMAND FOR JURY TRIAL
11           Plaintiff hereby respectfully request a trial by jury on all appropriate issues
12     raised in this First Amended Complaint.
13

14     Dated: August 12, 2019           MANNING LAW, APC
15

16                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
17                                         Attorney for Plaintiff
18

19
20

21

22

23

24

25

26

27
28
                                                 10
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 19 of 21 Page ID #:293




                                   Exhibit B
Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 20 of 21 Page ID #:294

                          HINSON GRAVELLE & ADAIR LLP
                                                    LAWYERS
                                        A REGISTERED LIMITED LIABILITY PARTNERSHIP

   DOUGLAS A. GRAVELLE                                                                 TELEPHONE (661) 294-0111
   Direct Dial (661) 294-0116                                                           FACSIMILE (661) 294-0134
   gravelle@hinsongravelle.com                                                              www.hinsongravelle.com


      Via E-Mail

      November 21, 2019

      Craig Cote, Esq., et al.
      Manning Law, APC
      20062 S.W. Birch Street, Suite 200
      Newport Beach, CA 92660

      Re:        Rutherford v. USA Gas, et al. (Case #2:19-cv-01448-JAK-FFMx)

      Dear Counsel:

      I am writing to request that footnote 1 be deleted in its entirety from the First Amended
      Complaint ("FAC") filed on November 18, 2019. The footnote needs to be deleted in its entirety
      for several reasons, discussed below. Please note that at the end of this letter, I am requesting
      we have a conference no later than this coming Monday, November 25, if you are not
      willing to delete footnote 1 in its entirety from the FA<;.

      First, there is no Exhibit A attached to the FAC, so while we can make presumptions about what
      document footnote 1 is referring to, without actually seeing Exhibit A, we do not know the full
      and exact contents of what was intended to be Exhibit A. Also, footnote 1 vaguely states "[s]ee
      attached as Exhibit A the 'CASp Inspection'", so we are not even clear whether Exhibit A is
      intended to be incorporated into the FAC. Accordingly, footnote 1 renders the FAC so vague and
      ambiguous that Defendants cannot reasonably respond to the F AC and thus it is subject to a
      Motion for a More Definite Statement under FRCP 12(e). See Coto Settlement v. Eisenberg, 593
      F .3d 1031, 103 8 (9 th Cir. 2010) ("mere mention of the existence of a document is insufficient to
      incorporate the contents of a document"); Shelter Mutual Ins. Co. v. Public Water Supply Dist.
      No. 7, 747 F.2d 1195, 1198 (8 th Cir. 1984) (to be incorporated, the document must be attached to
      the pleading; merely referring to the document is insufficient).

      Second, even if Exhibit A had been attached to the FAC, we would be requesting you delete
      footnote l (and Exhibit A) from the FAC. It is our understanding that the May 8, 2019 "CASp
      Inspection" Report is a report prepared by Plaintiff's purported expert and is not a legally
      operative document. As such, it should not be attached to the FAC and is subject to a Motion to
      Strike under FRCP 12(t). See FRCP l0(c); Dichter-Mad Family Partners, LLP v. United States,
      707 F. Supp. 2d 1016, 1019 (C.D. Cal. 2010) (FRCP l0(c) only permits the incorporation of a
      legally-operable written instrument such as a contract, check, letter or affidavit); Trombley
      Enterprises, LLC v. Sauer, Inc., 2018 U.S. Dist. LEXIS 159410 *6 (N.D. Cal.) (striking
      document created for purposes of litigation from Complaint under FRCP l0(c)).

      In light of the foregoing, please immediately and unambiguously confirm that you are willing to
      strike footnote l in its entirety from the FAC. Upon receiving such written confirmation, we will
      send you a draft Stipulation and [Proposed] Order to effectuate the same.




                             28470 AVENUE STANFORD, SUITE 350, VALENCIA, CALIFORNIA 91355
Case 2:19-cv-01448-JAK-FFM Document 36 Filed 12/02/19 Page 21 of 21 Page ID #:295
     Craig Cote, Esq., et al.
     November 21, 2019
     Page2


     If you are not willing to strike footnote 1 in its entirety from the F AC, we need to speak or meet
     in person to discuss potential resolution of this issue. Because the Defendants' responses to the
     FAC (including any motions under FRCP 12(e) and (f)) are due by or on Monday, December 2,
     and because Local Rule 7.3 requires any conference regarding any such motions occur at least
     seven (7) days prior to the filing of any such motions, we need to hold our conference no later
     than this coming Monday, November 25. Accordingly, I will make myself available to speak
     with you any time this afternoon, any time tomorrow (Friday, November 22) and any time the
     morning of this coming Monday, November 25. Alternatively, I can make myself available to
     speak in person with one of you at the courthouse either immediately before or immediately after
     Monday's Further Status Conference in this case (scheduled for 11:30 a.m. on November 25).




     Douglas Gravelle

     cc:     Clients
